                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STACY POWER and                  : CIVIL ACTION
AL B. HILL, as Receiver for      : NO. 18-02094
Credit Nation Capital, LLC,      :
                                 :
     Plaintiffs,                 :
                                 :
v.                               :
                                 :
ERIE FAMILY LIFE INSURANCE       :
COMPANY,                         :
                                 :
     Defendant.                  :


                              O R D E R


         AND NOW, this 1st day of August, 2019, upon

consideration of Defendant’s Motion for Summary Judgment (ECF

No. 47) and Plaintiffs’ Motion for Partial Summary Judgment (ECF

No. 48), and the responses to each, for the reasons stated in

the accompanying memorandum, it is hereby ORDERED as follows:

         1)     Defendant’s Motion for Summary Judgment (ECF No.

                47) is GRANTED as to Plaintiff Hill’s claims.

                Hill’s claims are DISMISSED.

         2)     Defendant’s Motion for Summary Judgment (ECF No.

                47) is GRANTED as to Plaintiff Power’s claims.

                Judgment shall be entered in favor of Defendant

                and against Power.
3)   Defendant’s Motion for Summary Judgment (ECF No.

     47) is DENIED as moot as to Erie’s Counterclaim

     for Declaratory Judgment.

4)   Plaintiffs’ Motion for Partial Summary Judgment

     (ECF No. 48) is DENIED.

5)   The Clerk of Court shall mark this case CLOSED.


          AND IT IS SO ORDERED.


               /s/ Eduardo C. Robreno
               EDUARDO C. ROBRENO,    J.




                      2
